EXAMINER'S COMMENT
	This allowance is in response to (a) the election and amendment filed January 8, 2021 by which claims 1 and 6-11 were canceled; and (b) the Telephone Interview of January 12, 2021.

Election/Restriction
Applicant’s election without traverse of species (b), i.e., Figures 2 and 3, in the reply filed on January 8, 2021 is acknowledged. It is noted that all pending claims read on the elected species.
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Stephen L. Levine on January 12, 2021.

The application has been amended as follows: 
In claim 3, in between lines 3 and 4, the following has been inserted: --a plurality of knobs secured to the support arm at the second end and configured to receive the hanging articles;--.
In line 5 of claim 3, --a first one of the plurality of knobs at-- has been inserted before “the second end”.
In claim 3, “a plurality of knobs… the hanging articles;” in lines 6-7 has been deleted.  

It is noted that the above noted changes are being set forth in the following complete version of claim 3:
3.    (Previously presented) A support apparatus for supporting and 
displaying hanging articles, the apparatus comprising:
a support arm extending from a first end to a second end; 
a plurality of knobs secured to the support arm at the second end and configured to receive the hanging articles;
an attachment member movably coupled to the support arm between           the first end and a first one of the plurality of knobs at the second end;

a bumper secured to the support arm at the first end; 
wherein the attachment member is configured to tighten onto a closet bar; 
wherein the bumper is for contacting a location of a wall, the wall     
proximate the closet bar and the location at a vertical height lower than a 
vertical height of the closet bar; and
wherein the support arm is curved to facilitate the bumper for contacting the location of a wall.
------------------------------------------------------------------------------------------------------------
				Comments on Allowability
The prior art of record fails to show, suggest, or provide rationale for the claimed combination of claim 3, and specifically the support arm being curved (see last two lines) such that 
The following prior art is being referenced : (a) U.S. Patent Nos. 7,252,275, 6,409,131, and 6,394,289 and U.S. Patent Application Publication Nos. 2018/0160866, 2016/0327202, 2014/0209770, 2012/0037581, and 2005/0258318 each have a curved support arm, but fail to show the way in the support arm is claimed, as noted above; and (b) U.S. Patent Nos. 4,103,781, 4,087,006, 3,160,279, and 2,487,388 and U.S. Patent Application Publication No. 2011/0198462 are considered to show a support arm that is “curved” (i.e., between 34 and 32 in ‘781, between 24 and 16, at the distal ends of Figure 2 in ‘279, between 28 and 30 in ‘388, and between 42 and 44 in ‘462), but fail to show the aforementioned allowable limitation.

			    Comments on Double Patenting
It is noted that parent application, i.e., Application No. 13/854,552, has been reviewed for Double Patenting. At present, in view of the election (filed January 8, 2021) of Figures 2 and 3 in this application, the claims of this application are drawn to a different species (i.e., Figures 2 and 3) than the claims (i.e., Figures 1 and 1A) of related Application No. 13/854,552.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER E. NOVOSAD whose telephone number is (571) 272-6832.  The examiner can normally be reached on generally Monday through Thursday, 8am to 6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair . Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jennifer E. Novosad/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        

January 14, 2021